Exhibit 10.4

 

PPG INDUSTRIES, INC.

 

DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

Preamble

 

The Plan is adopted primarily for the purpose of providing deferred compensation
to a select group of management and highly compensated employees.

 

This PPG Industries, Inc. Deferred Compensation Plan (this “Plan”) is an
amendment and restatement of the PPG Industries, Inc. Deferred Compensation Plan
as in effect on December 31, 2004 (the “Prior Plan”). This amended and restated
Plan applies to deferrals of all compensation that is earned or that becomes
vested on or after January 1, 2005 (including any earnings thereon). All such
deferred compensation shall be paid in accordance with the terms of this amended
and restated Plan. The Prior Plan applies to deferrals of all compensation that
was earned and vested prior to January 1, 2005 (including any earnings thereon).
This amendment and restatement of the Plan is made on February 15, 2006, as
further amended on April 20, 2006, and is effective as of January 1, 2005.



--------------------------------------------------------------------------------

Table of Contents

 

Section    I      Definitions      1

Section

   II     

Deferrals

    

5

Section

   III     

Investment Options

    

9

Section

   IV     

Savings Plan Restoration Contributions

    

12

Section

   V     

Withdrawal Provisions

    

12

Section

   VI     

Specific Provisions Related to Benefits

    

18

Section

   VII     

Administration and Claims

    

20

Section

   VIII     

Amendment and Termination

    

25

Section

   IX     

Miscellaneous

    

27

Section

   X     

Change in Control

    

29



--------------------------------------------------------------------------------

SECTION I - DEFINITIONS

 

1.01 Account means all deferred Award amounts, all deferred Salary amounts, all
deferred Payments pursuant to the LTIP or Executive Officers’ LTIP, all deferred
Omnibus Plan Stock Awards and all Restoration Contributions and earnings on each
of the foregoing held at any particular time in the form of Stock Account Shares
or Investment Account Shares in a Participant’s account established pursuant to
the terms hereof.

 

1.02 Administrator means an officer or officers of the Company appointed by the
Committee, and any person(s) designated by such Administrator to assist in the
administration of the Plan.

 

1.03 Affiliate means any business entity, other than a Subsidiary, in which PPG
has an equity interest.

 

1.04 Annual Plan means the PPG Industries, Inc. Executive Officers’ Annual
Incentive Compensation Plan, as amended from time to time.

 

1.05 Award means a grant to a Participant under the IC Plan, MAP or the Annual
Plan, and a Short-Term Cash Incentive Award under Article X of the Omnibus Plan
which such person may elect to defer.

 

1.06 Beneficiary means the person or persons designated by a Participant to
receive benefits hereunder following the Participant’s death, in accordance with
Section 6.02. For purposes of this Section 1.06, “person or persons” is limited
to an individual, a Trustee or a Participant’s estate.

 

1.07 Board means the Board of Directors of PPG Industries, Inc.

 

1.08 Code means the Internal Revenue Code of 1986, and amendments thereto.

 

1.09 Committee means the Officers-Directors Compensation Committee (or any
successor) of the Board.

 

1.10 Company or PPG means PPG Industries, Inc.

 

1.11 Conversion Formula means, with respect to the cash component of an Award,
the number of Stock Account Shares obtained by dividing such Award amount by the
closing price as reported on the New York Stock Exchange Composite Tape of PPG
Stock on the date payment of the Award is processed.

 

1.12 Corporation means PPG and any Subsidiary or Affiliate designated by the
Administrator to permit such Subsidiary’s or Affliate’s employees to participate
in the Plan, and which, by proper authorization of the board of directors or
other governing body of such Subsidiary or Affiliate, elects to participate in
the Plan.

 

- Page 1 -



--------------------------------------------------------------------------------

1.13 Disability means a medical or physical impairment that can be expected to
result in death or that can be expected to last for a continuous period of not
less than 12 months, by reason of which, a Participant has received income
replacement benefits for a period of not less than six months under the
Corporation’s disability plans, within the meaning of Section 409A of the Code.

 

1.14 Discretionary Transaction means a transaction pursuant to any employee
benefit plan of the Company that:

 

  (a) Is at the volition of the plan participant;

 

  (b) Is not made in connection with the participant’s death, disability,
retirement or termination of employment;

 

  (c) Is not required to be made available to a plan participant pursuant to a
provision of the Code; and

 

  (d) Results in either an intra-plan transfer involving a PPG Stock Fund or a
cash distribution funded by a volitional disposition of PPG Stock by the plan
participant.

 

1.15 Employee means any full-time or permanent part-time salaried employee
(including any officer) of the Corporation.

 

1.16 ERISA means the Employee Retirement Income Security Act of 1974, as
amended.

 

1.17 Executive Officers’ LTIP means the PPG Industries, Inc Executive Officers’
Long Term Incentive Plan, as amended from time to time.

 

1.18 IC Plan means the PPG Industries, Inc. Incentive Compensation for Key
Employees, as amended from time to time and formerly known as the PPG
Industries, Inc. Incentive Compensation and Deferred Income Plan for Key
Employees.

 

1.19 Insider means a Participant who at any time within the prior six (6) months
was a person subject to Section 16 of the Securities Act of 1934.

 

1.20 Investment Account means, for any Participant, one or more recordkeeping
accounts the value of which is based on or derived from such investment funds,
money market accounts or other investment vehicles as determined by the
Committee from time to time and pursuant to which such Participant makes
elections pursuant to Section III hereof.

 

- Page 2 -



--------------------------------------------------------------------------------

1.21 Investment Account Share means a recordkeeping unit for the appropriate
Investment Account, in each case, equal in value to one share or other ownership
unit of the investment fund, money market account or other investment vehicle
upon which the value of the particular Investment Account is based.

 

1.22 Key Employee has the meaning assigned to that term under Section 416(i) of
the Code. For purposes of Sections 5.02(h) and 5.03(b), a Participant who is a
Key Employee for a calendar year shall be treated as a Key Employee during the
12-month period commencing on the first day of the fourth month following the
last day of such calendar year.

 

1.23 LTIP means the PPG Industries, Inc. Long Term Incentive Plan, as amended
from time to time.

 

1.24 MAP means the PPG Industries, Inc. Management Award and Deferred Income
Plan, as amended from time to time and formerly known as the PPG Industries,
Inc. Management Award and Deferred Income Plan.

 

1.25 Omnibus Plan means the PPG Industries, Inc. Omnibus Incentive Plan, as
amended from time to time.

 

1.26 Omnibus Plan Stock Award means an Award (as that term is defined under the
Omnibus Plan) other than an Option, Stock Appreciation Right (as those terms are
defined in the Omnibus Plan) or Short-Term Cash Incentive Award under Article X
of the Omnibus Plan, whether settled in cash or in PPG Stock.

 

1.27 Participant means an Employee who is approved to participate in either the
LTIP, the Executive Officers’ LTIP, the IC Plan, MAP, or the Annual Plan or who
is eligible to receive an Omnibus Plan Stock Award or Short-Term Cash Incentive
Award under Article X of the Omnibus Plan and has made one or more deferral
elections pursuant to Section II hereof.

 

1.28 Payment has the meaning assigned to that term under the LTIP or the
Executive Officers’ LTIP, as applicable.

 

1.29 Plan means this PPG Industries, Inc. Deferred Compensation Plan as amended
and restated on April 20, 2006, effective as of January 1, 2005.

 

1.30 Plan Year means any calendar year.

 

1.31 PPG Stock means, as of any date, the then issued and outstanding voting
common stock of the Company. Shares of PPG Stock issued or transferred in
accordance with the terms of the Plan may be either authorized but unissued
shares or issued shares acquired by the Company and held in its treasury.

 

- Page 3 -



--------------------------------------------------------------------------------

1.32 PPG Stock Account means a record-keeping account maintained for a
Participant who elects to defer all or part of an Award, Salary, Payment, or
Omnibus Plan Stock Award and/or to maintain all or part of a deferred Award,
Salary, Payment, or Omnibus Plan Stock Award in the form of Stock Account
Shares.

 

1.33 PPG Stock Fund means the PPG Stock Account or any other fund or account of
any other benefit plan of the Company or a Subsidiary which account or fund is
invested in, or valued based upon, PPG Stock.

 

1.34 Prohibited Discretionary Transaction means a Discretionary Transaction to
be effected pursuant to an election made less than six months following the date
of the most recent previous election to make a Discretionary Transaction with
respect to any employee benefit plan of the Company which most recent previous
election effected:

 

  (a) An increase in a PPG Stock Fund if the current transaction would entail a
disposition of PPG Stock or a decrease in a PPG Stock Fund; or

 

  (b) A disposition of PPG Stock or a decrease in a PPG Stock Fund if the
current transaction would entail an increase in a PPG Stock Fund.

 

1.35 Restoration Contributions means contributions to a Participant’s Account in
accordance with Section IV.

 

1.36 Retired Participant means a Participant who elects to maintain an Account
in the Plan after his/her Retirement Date.

 

1.37 Retirement Age means the date on which a Participant is eligible to receive
a benefit from a retirement plan sponsored by the Corporation.

 

1.38 Retirement Date means the first day of the month following a Participant’s
termination of employment on or after such Participant’s Retirement Age.

 

1.39 Salary means a Participant’s monthly base salary from the Corporation
(excluding bonuses, commissions and other non-regular forms of compensation) and
including payments from the PPG Industries Salary Continuance Plan, before
reductions for deferrals under the Plan or under any other Plan sponsored by the
Corporation. In the case of Salary continuance, Salary deferral elections shall
be applied to the actual amount of Salary continuance being paid.

 

1.40 Savings Plan means the PPG Industries Employee Savings Plan, as amended
from time to time.

 

- Page 4 -



--------------------------------------------------------------------------------

1.41 Stock Account Share means a record-keeping unit which is equivalent to one
share of PPG Stock.

 

1.42 Subsidiary means any corporation of which fifty percent (50%) or more of
the outstanding voting stock or voting power is owned, directly or indirectly,
by the Company and any partnership or other entity in which the Company has a
fifty percent (50%) or more ownership interest.

 

1.43 Unforeseeable Emergency means a severe financial hardship to a Participant
resulting from an illness or accident of such Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.

 

SECTION II - DEFERRALS

 

2.01 Deferral of Salary

 

  (a) Prior to the beginning of each Plan Year, a Participant may elect to defer
a percentage, in whole percentages only, of his/her Salary for services
performed for such Plan Year as follows:

 

Minimum Deferral

--------------------------------------------------------------------------------

  

Maximum Deferral

--------------------------------------------------------------------------------

1%    50%

 

  (b) Elections made pursuant to this Section 2.01 shall remain in effect until
the last day of the Plan Year to which such election applies.

 

  (c) Except as provided in Section 2.05, any election filed by a Participant
pursuant to this Section 2.01 must be received by the Administrator on or before
the last business day of the Plan Year prior to the Plan Year in which such
election is to become effective. Deferred Salary shall be credited to the
Participant’s Account on the last day of the month in which the deferral is
made.

 

  (d) The number of Stock Account Shares credited to the PPG Stock Account shall
be determined by the closing price as reported on the New York Stock Exchange
Composite Tape for PPG Stock on the last business day of the month in which the
deferral is made.

 

  (e) The number of Investment Account Shares credited to the appropriate
Investment Account shall be determined by the closing market price for shares of
the mutual fund on which the value of the Investment Account is based on the
last business day of the month in which the deferral is made.

 

- Page 5 -



--------------------------------------------------------------------------------

  (f) Notwithstanding any other provision of this Section 2.01, a Participant
may file a new deferral election with respect to Salary for services performed
during the 2005 Plan Year no later than March 15, 2005 (and any such new
election filed between January 1, 2005 and March 15, 2005 shall replace any
election filed on or before December 31, 2004) that (i) increases the deferral
of Salary earned on or after April 1, 2005, or (ii) cancels all deferral
elections with respect to Salary earned from January 1, 2005 through April 15,
2005. In the event of a cancellation of a deferral election pursuant to clause
(ii) above, the amount deferred prior to the filing of such election, adjusted
for earning or losses, shall be paid to such Participant as soon as practicable
after the election is filed, but in no event later than December 31, 2005.

 

2.02 Deferral of Awards

 

  (a) Prior to the beginning of each Plan Year, a Participant may elect to defer
a percentage, in whole percentages only, of his/her Award granted for such Plan
Year.

 

  (b) Except as otherwise provided in Section 2.05, all elections pursuant to
this Section 2.02 must be filed with the Administrator no later than the last
day of the Plan Year prior to the Plan Year to which an Award relates; and such
election shall become irrevocable as of the first day of the Plan Year to which
it relates.

 

  (c) In accordance with the provisions of Sections 2.02(a) and (b) above, the
value of that portion of the cash component of an Award which the Participant
elects to defer under this Plan and has designated to one or more of the
Investment Accounts in accordance with Section 3.01 shall be credited to such
Investment Account(s) on the day such deferral would otherwise have been paid to
the Participant.

 

  (d) In accordance with the provisions of this Section 2.02, the value of:

 

  (1) that portion of the cash component of an Award which the Participant
elects to defer and has designated in accordance with Section 3.01 to the PPG
Stock Account; and/or

 

  (2) the stock component of a deferred Award

 

       shall be credited to the PPG Stock Account in the Participant’s Account
on the day such deferral would otherwise have been paid to the Participant.

 

- Page 6 -



--------------------------------------------------------------------------------

  (e)      (1) Share-based Awards credited to the PPG Stock Account shall be
credited in the form of Stock Account Shares and cash Awards credited to the PPG
Stock Account shall be credited in the form of whole and fractional Stock
Account Shares, the number of which will be determined according to the
Conversion Formula.

 

  (2) Cash-based Awards credited to the Investment Account(s) shall be credited
in the form of Investment Account Shares, the number of which will be determined
according to the most recent closing market value of the appropriate Investment
Account Shares as of the date credited to the Participant’s Investment
Account(s).

 

  (f) Any amount designated by the Participant for in-service withdrawal in
accordance with Section 5.01(b) hereof may not be credited to the PPG Stock
Fund.

 

  (g) Notwithstanding any other provision of this Section 2.02, at any time on
or before March 15, 2005, a Participant may cancel any prior deferral election
for Awards that were earned in 2004.

 

2.03 Deferral of Payment under the LTIP and the Executive Officers’ LTIP and
Deferral of Omnibus Plan Stock Award

 

  (a) A participant who is entitled to receive a Payment under the terms of the
LTIP or the Executive Officers’ LTIP, or an Omnibus Plan Stock Award under the
Omnibus Plan may elect to defer receipt of such Payment, or Omnibus Plan Stock
Award in accordance with this Section 2.03.

 

  (b) A Participant may elect to defer either 25%, 50%, 75% or 100% of his/her
Payment or Omnibus Plan Stock Award. Any balance that is not deferred in
accordance with this Section 2.03 shall be paid to the Participant as provided
in the LTIP, the Executive Officers’ LTIP, or the Omnibus Plan, as applicable.

 

  (c) Except as otherwise provided in Section 2.05, all elections pursuant to
this Section 2.03 must be filed no later than the last day of the year prior to
the last year of the period of service with respect to which the Payment or
Omnibus Plan Stock Award is made, and such election shall become irrevocable as
of the first day of the last year of such period.

 

  (d) In accordance with the provisions of Sections 2.03(a), (b) and (c) above,
the value of that portion of the cash component of a Payment or Omnibus Plan
Stock Award which the Participant elects to defer under this Plan and has
designated to one or more of the Investment Accounts in accordance with
Section 3.01 shall be credited to such Investment Account(s) on the day such
deferral would otherwise have been paid to the Participant.

 

- Page 7 -



--------------------------------------------------------------------------------

  (e) In accordance with the provisions of this Section 2.03, the value of:

 

  (1) that portion of the cash component of a Payment or Omnibus Plan Stock
Award which the Participant elects to defer and has designated in accordance
with Section 3.01 to the PPG Stock Account; and/or

 

  (2) the stock component of a deferred Payment or Omnibus Plan Stock Award

 

       shall be credited to the PPG Stock Account in the Participant’s Account
on the day such deferral would otherwise have been paid to the Participant.

 

  (f)      (1) Share-based portions of Payments and Omnibus Plan Stock Awards
credited to the PPG Stock Account shall be credited in the form of Stock Account
Shares and cash-based portions of Payments and Omnibus Plan Stock Awards
credited to the PPG Stock Account shall be credited in the form of whole and
fractional Stock Account Shares, the number of which will be determined
according to the Conversion Formula.

 

  (2) Cash-based portions of Payments and Omnibus Plan Stock Awards credited to
the Investment Account(s) shall be credited in the form of Investment Account
Shares, the number of which will be determined according to the most recent
closing market value of the appropriate Investment Account Shares as of the date
credited to the Participant’s Investment Account(s).

 

2.04 Dividend Equivalents under the LTIP, the Executive Officers’ LTIP or the
Omnibus Plan

 

  (a) Dividend Equivalents credited to a Participant in accordance with the
LTIP, the Executive Officers’ LTIP or, with respect to Omnibus Plan Stock
Awards, the Omnibus Plan, shall be credited to such Participant’s PPG Stock
Account in the form of Stock Account Shares or to such Participant’s Other
Investment Account(s), as designated by the Participant in accordance with
Section 3.01.

 

  (b) The number of Stock Account Shares, if any, credited to the PPG Stock
Account pursuant to Section 2.04(a) above shall be determined on the basis of
the closing price as reported on the New York Stock Exchange Composite Tape of
PPG Stock for the day on which the corresponding dividend is paid on PPG Stock.

 

- Page 8 -



--------------------------------------------------------------------------------

  (c) Dividend Equivalents credited to the Investment Account(s) shall be
credited in the form of Investment Account Shares in the same manner as cash
Awards are credited to Investment Account(s).

 

2.05 New Participants

 

  (a) Notwithstanding any other provision of this Plan to the contrary, in the
case of the first year a Participant becomes eligible to participate in the
Plan, such Participant’s election to defer Salary, may be made within thirty
days after the date the Participant becomes eligible to participate in the Plan.
Such election shall be effective the first day of the month following such
thirty day period.

 

  (b) If a Participant first becomes eligible to participate in the Plan prior
to July 1 of a calendar year, such Participant may file an election to defer an
Award or a Payment for such year no later than June 30 of such year provided
that such Award or Payment constitutes performance-based compensation within the
meaning of Proposed Treasury Regulation Section 1.409A-1(e) (or any successor
regulation) and, otherwise, shall not be permitted to file an election to defer
such an Award or Payment.

 

  (c) If a Participant first becomes eligible to participate in the plan on or
after July 1 of a calendar year, such Participant may not file an election to
defer an Award or a Payment for such year. For purposes of this Section 2.05,
the date on which a Participant first becomes eligible to participate in the
Plan is the date on which such Participant is notified of his or her
eligibility.

 

2.06 Vesting

 

  (a) All amounts credited to a Participant’s Account shall be 100% vested at
all times.

 

SECTION III - INVESTMENT OPTIONS

 

3.01 Investment Election

 

  (a) Participants must file an election with the Administrator designating the
investment election for any cash amounts or Dividend Equivalents from the LTIP,
the Executive Officers’ LTIP or the Omnibus Plan being credited to the Plan. If
a Participant does not provide an investment election to the Administrator in
accordance with this Section 3.01, such

 

- Page 9 -



--------------------------------------------------------------------------------

       Participant shall be deemed to have filed an election to have elected all
amounts to be deemed invested in such Investment Account as the Committee shall
determine from time to time.

 

  (b) Any election filed by a Participant under Section 3.01(a) above shall
remain in effect unless and until the Participant files a new election with the
Administrator.

 

  (c) Elections filed in accordance with this Section 3.01 must be filed in
accordance with the procedure established by the Administrator.

 

3.02 Investment Accounts

 

     Amounts credited to the Investment Accounts shall be credited in the form
of whole and fractional Investment Account Shares.

 

3.03 PPG Stock Account

 

  (a) Amounts credited to the PPG Stock Account shall be credited in the form of
whole and fractional Stock Account Shares.

 

  (b) Participants shall not receive cash dividends or have voting or other
shareholders’ rights as to Stock Account Shares; however, Stock Account Shares
shall accrue whole and fractional dividend equivalents, in the form of
additional Stock Account Shares, on the basis of the closing price as reported
on the New York Stock Exchange Composite Tape for PPG Stock for the day on which
the dividend with respect to which such dividend equivalent is credited is paid,
based on the number of whole and fractional Stock Account Shares in the PPG
Stock Account on the record date.

 

3.04 Transfers

 

  (a) Subject to paragraph (b) below, a Participant who has a balance in the
Investment Accounts may elect to transfer any amounts between/among the
Investment Accounts or into the PPG Stock Account. Such transfers shall be
subject to the following:

 

  (1) Participants must file a transfer request with the Administrator in
accordance with the procedure established by the Administrator.

 

  (2)        (A) For transfers into the PPG Stock Account, the number and value
of whole and fractional Stock Account Shares shall be determined by the closing
price as reported on the New York Stock Exchange Composite Tape of PPG Stock on
the last business day of the month in which the election is received by the
Administrator.

 

- Page 10 -



--------------------------------------------------------------------------------

  (B) For transfers into and out of any of the Investment Accounts, the number
and value of whole and fractional Investment Account Shares shall be determined
by the closing price of the appropriate Investment Account Share on the last
business day of the month in which the election is received by the
Administrator.

 

  (3) No transfers may be made out of the PPG Stock Account at any time.

 

  (b) Insiders are prohibited from making any transfer which would constitute a
Prohibited Discretionary Transaction.

 

3.05 Scheduled In-Service Withdrawals

 

  (a) A Participant must file a separate investment election with respect to
amounts that the Participant has elected to be paid as a Scheduled In-Service
Withdrawal pursuant to Section 5.01. A single election shall be made for all
amounts scheduled to be paid on the same date. No such election may designate
the investment of any such amount in the PPG Stock Fund.

 

- Page 11 -



--------------------------------------------------------------------------------

SECTION IV - SAVINGS PLAN RESTORATION CONTRIBUTIONS

 

4.01 Restoration Contributions

 

     Restoration Contributions will be credited to the accounts of Participants
in the manner set forth in Section 4.02. The amount with respect to which Stock
Account Shares are credited to a Participant’s PPG Stock Account for a month
pursuant to Section 4.02 shall be an amount equal to the difference between
(a) and (b) below:

 

  (a) The amount of Company matching contributions that would have been credited
to such Participant’s account under the Savings Plan for such month (i) without
regard to the limitations of Section 401(a)(17) of the Code, and (ii) by
including the Participant’s Salary deferral amounts pursuant to Section 2.01 of
this Plan in the determination of such Participant’s eligible earnings for such
month.

 

  (b) The amount of Company matching contributions actually credited to such
Participant’s account under the Savings Plan for such month.

 

4.02 Savings Plan Restoration Account

 

     Restoration Contributions shall be credited monthly to the Participant’s
PPG Stock Account in the form of Stock Account Shares. The number of whole and
fractional Stock Account Shares shall be determined by using the closing price
as reported on the New York Stock Exchange Composite Tape for PPG Stock on the
last business day of the month in which such Restoration Contributions are made,
and shall be credited to the Participant’s Account as of such day.

 

4.03 Transfers

 

     Restoration Contributions may not be transferred from the PPG Stock
Account.

 

SECTION V - WITHDRAWAL PROVISIONS

 

5.01 Scheduled In-Service Withdrawals

 

  (a) Except as otherwise provided in this Section V, payment of any amount
designated by a Participant for in-service withdrawal, in accordance with the
provisions of Section 5.01(b) below, shall be made to the Participant in a lump
sum as of the first day of the quarter/year specified by the Participant.

 

- Page 12 -



--------------------------------------------------------------------------------

  (b) A Participant may designate for in-service withdrawal any portion of an
Award that the Participant has elected to defer pursuant to Section 2.02 as
follows:

 

  (1) At the time an election is made to defer all or a portion of the cash
component of an Award pursuant to Section 2.02, a Participant may designate all
or a portion of the cash component of such deferred amount, including any
earnings thereon, to be paid on the first day of a specified quarter/year.

 

  (2) Withdrawal elections made pursuant to this Section 5.01 may not specify a
year which is any sooner than the fourth Plan Year after the Plan Year in which
the deferred amount is credited to the Participant’s Account.

 

  (3) Any amount subject to withdrawal pursuant to this Section 5.01 must be
invested in the Investment Account.

 

  (4) Any election made in accordance with this subsection 5.01(b) shall be
irrevocable.

 

  (c) An election under this Section 5.01 shall become null and void upon the
payment or commencement of payment of benefits under Section 5.02, 5.03, 5.04 or
5.05.

 

5.02 Withdrawals at/after a Participant’s Retirement Date

 

  (a) In the event of a Participant’s termination of employment on or after the
date of such Participant’s Retirement Age, such Participant’s Account shall be
paid in accordance with this Section 5.02.

 

  (b) A Participant may elect a payment schedule applicable to his/her Account
provided such election is filed with the Administrator at the time the
Participant files his or her initial deferral election pursuant to Section 2.01,
2.02 or 2.03 of the Plan. Notwithstanding the foregoing, each Participant in the
Plan who was an active Participant in the Plan on January 1, 2005, must file
such election no later than June 30, 2005.

 

  (c) Participants may elect:

 

  (1) One lump-sum payment; or

 

  (2) Quarterly or annual installments - to be made over a period of years, up
to a maximum period of 15 years.

 

- Page 13 -



--------------------------------------------------------------------------------

  (d) Subject to the provisions of this paragraph (d), a Participant may delay
the first payment for a period up to five years following his/her Retirement
Date; provided, however, that, in all cases, payments must begin no later than
the year in which the Participant’s 75th birthday occurs for Participants who
retire prior to their 75th birthday; or no later than the Participant’s
Retirement Date for Participants who retire on or after their 75th birthday. Any
election pursuant to this Section 5.02(d) shall be filed with and at the time of
the election described in Section 5.02(b).

 

  (e) The payment schedule elected by the Participant shall apply to his/her
entire Account. Participants may designate the first day of the quarter for the
commencement of the payment schedule on an annual or quarterly basis.

 

       Each installment payment shall be calculated by dividing the
Participant’s then current Account balance by the remaining number of
installments (e.g.: Ten annual installments shall be paid: 1st installment =
1/10 of Account balance at time of payment; 2nd installment = 1/9 of Account
balance at time of payment; 3rd installment = 1/8 of Account balance at time of
payment, etc.). If the installment payment is to be in the form of PPG Stock,
such distribution shall be made in whole shares and cash equal to any fractional
share.

 

  (f) In the event a Participant fails to file a payment schedule election with
the Administrator at the time described in Section 5.02(b), his/her Account
shall be paid in one lump sum on the later of (i) the first day of the first
quarter of a Plan Year that is six months and ten days following such Retirement
Date or (ii) January 1 of the year following such Retirement Date.

 

  (g) A Participant who has filed a payment election in accordance with this
Section 5.02 may, at any time thereafter, file a subsequent election that
specifies another form or time of payout, provided that:

 

  (1) Any subsequent election filed less than 12 months prior to the date on
which payment of the Participant’s Account would otherwise have commenced or
been made shall be disregarded, null and void;

 

  (2) The date on which payment of the Participant’s Account will be made or
commence under such subsequent election must be (i) at least five years later
than the date on which such payment would otherwise have been made under such
Participant’s original election, and (ii) no later than ten years following
his/her Retirement Date; provided, however, that in all cases, payments

 

- Page 14 -



--------------------------------------------------------------------------------

       must begin no later than the year in which the Participant’s 75th
birthday occurs for Participants who retire prior to their 75th birthday, or no
later than the Participant’s Retirement Date for Participant’s who retire on or
after their 75th birthday;

 

  (3) The form and time of payment elected under such subsequent election may
not cause any payment to be paid sooner than such payment would otherwise have
been paid under such Participant’s original election; and

 

  (4) The form of payment must be one permitted under 5.02(c).

 

       For purposes of this Section 5.02(g), an installment form of payment
shall be treated as one payment. Accordingly, a Participant may elect to change
his or her payment election from an installment form to a lump sum provided that
such election is filed at least 12 months prior to the date on which such
installment payments are scheduled to commence and provided that the lump sum is
paid no earlier than the fifth anniversary of the date on which such
installments were scheduled to commence.

 

  (h) Notwithstanding any other provision of this Section 5.02, no amount shall
be payable under this Section 5.02 earlier than (i) in the case of a Participant
who is a Key Employee, six months following the date of such Key Employee’s
Separation from Service with the Corporation (as that term is defined in
Section 409A of the Code), and (ii) in the case of a Participant who is a
non-Key Employee, the date of such non-Key Employee’s Separation from Service
with the Corporation. In the event the provisions of this Section 5.02 would
otherwise require that a payment be made to a Participant prior to the date
specified in clause (i) or (ii) above, as applicable, such payment shall be
postponed and made on the date specified in clause (i) or (ii), as applicable.

 

  (i) Notwithstanding any other provision of this Section 5.02, if, at the time
the Participant’s payments commence under this Section 5.02, the Participant’s
Account balance is $2,000 or less, such Participant’s Account shall be paid in a
lump sum on such date and the Participant’s form of payment election shall be
disregarded, null and void.

 

5.03 Withdrawals Following Termination

 

  (a) In the event of a Participant’s termination of employment prior to the
Participant’s Retirement Age, such Participant’s Account shall be paid in a lump
sum on the date that is the later of (i) the first day of the first quarter of a
Plan Year that is six months and 10 days following such termination of
employment or (ii) January 1 of the year following such termination of
employment.

 

- Page 15 -



--------------------------------------------------------------------------------

  (b) Notwithstanding any other provision of this Section 5.03, no amount shall
be payable under this Section 5.03 earlier than (i) in the case of a Participant
who is a Key Employee, six months following the date of such Key Employee’s
Separation from Service with the Corporation (as that term is defined in
Section 409A of the Code), and (ii) in the case of a Participant who is a
non-Key Employee, the date of such non-Key Employee’s Separation from Service
with the Corporation. In the event the provisions of this Section 5.03 would
otherwise require that a payment be made to a Participant prior to the date
specified in clause (i) or (ii) above, as applicable, such payment shall be
postponed and made on the date specified in clause (i) or (ii), as applicable.

 

5.04 Withdrawals in the event of Disability

 

  (a) In the event a Participant’s Disability, such Participant’s Account shall
be paid in a lump sum on the date that is the later of (i) the first day of the
first quarter of a Plan Year that is six months and 10 days following the date
on which such Participant is determined to be Disabled, or (ii) January 1 of the
year following the year in which such Participant is determined to be Disabled.

 

5.05 Withdrawals Following a Participant’s Death

 

  (a) In the event of a Participant’s death, the Participant’s entire Account
shall be paid to the Participant’s Beneficiary in a lump sum as soon as
practicable following the Participant’s death.

 

5.06 Withdrawals upon finding of Unforeseeable Emergency

 

  (a) Upon a finding that the Participant has suffered an Unforeseeable
Emergency, the Administrator may, in his sole discretion, permit the
acceleration of a withdrawal under the Plan in an amount reasonably necessary to
alleviate the financial hardship giving rise to such Unforeseeable Emergency.

 

  (b) The amount paid to a participant pursuant to this Section 5.06 shall not
exceed the amount necessary to satisfy such emergency plus amounts necessary to
pay taxes reasonably anticipated as a result of such payment, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself caused severe financial hardship).

 

- Page 16 -



--------------------------------------------------------------------------------

5.07 Methods of Payment

 

  (a) PPG Stock Account

 

       Any payment from the PPG Stock Account shall be paid in the form of PPG
Stock.

 

       At the time of the final scheduled payment, payments from the PPG Stock
Account with respect to remaining fractional shares of PPG Stock shall be
converted to and paid in cash.

 

  (b) Investment Accounts

 

       Payments from the Investment Accounts shall be made in cash. The value
shall be determined using the value of the closing price of the appropriate
Investment Account Shares on the last business day of the month preceding the
month in which the distribution is made.

 

  (c) All payments to Participants, or their Beneficiaries, shall be made on the
first business day of a calendar quarter or as soon as reasonably practicable
thereafter.

 

5.08 Special Rules for Withdrawals by Insiders

 

     Anything to the contrary in this Section 5 notwithstanding, an Insider may
not, without prior approval of PPG’s General Counsel, or his or her successor,
withdraw any amount from the PPG Stock Account which was credited to such
Insider’s PPG Stock Account within the prior six months.

 

5.09 Termination of Employment in 2005

 

     Notwithstanding any other provision of this Plan, if a Participant
terminates employment in 2005, all amounts credited to the Account of such
Participant shall be paid in a single lump sum cash payment as soon as
practicable on or after such termination of employment but no later than
December 31, 2005, provided that a Participant who has filed an election under
Section 5.02(c) may, in the event of such Participant’s termination of
employment on or before December 31, 2005, and on or after such Participant’s
Retirement Age, elect to receive payment in accordance with such election in
lieu of the payment described in this Section 5.09.

 

5.10 Payment Delays

 

     Notwithstanding any other provision of this Plan, any payment to a
Participant hereunder may, in the discretion of the Administrator, be delayed
where the

 

- Page 17 -



--------------------------------------------------------------------------------

     Company reasonably anticipates that (i) the Company’s deduction with
respect to such payment otherwise would be limited or eliminated by application
of Section 162(m) of the Code (in which case, such payment shall be made either
at the earliest date at which the Company reasonably anticipates that the
deduction of such payment will not be limited or eliminated by application of
Section 162(m) or the calendar year in which the Participant incurs a Separation
from Service (within the meaning of Section 409A of the Code)), (ii) the making
of the payment will violate a term of a loan agreement to which the Company is a
party, or other similar contract to which the Company is a party, and such
violation will cause material harm to the Company (in which case, such payment
shall be made at the earliest date at which the Company reasonably anticipates
that the making of the payment will not cause such violation, or such violation
will not cause material harm to the Company, and provided that the facts and
circumstances indicate that the Company entered in such loan agreement
(including such covenant) or other similar contract for legitimate business
reasons, and not to avoid the restrictions on deferral elections and subsequent
deferral elections under Section 409A of the Code), or (iii) the making of the
payment will violate federal securities laws or other applicable law (in which
case, such payment shall be made at the earliest date at which the Company
reasonably anticipates that the making of the payment will not cause such
violation).

 

SECTION VI - SPECIFIC PROVISIONS RELATED TO BENEFITS

 

6.01 Nonassignability

 

  (a) Except as provided in paragraph (b) below and in Section 6.02, no person
shall have any power to encumber, sell, alienate, or otherwise dispose of
his/her interest under the Plan prior to actual payment to and receipt thereof
by such person; nor shall the Administrator recognize any assignment in
derogation of the foregoing. No interest hereunder of any person shall be
subject to attachment, execution, garnishment or any other legal, equitable, or
other process.

 

  (b) Section 6.01(a) above shall not apply to the extent that a Participant’s
interest under the Plan is alienated pursuant to a “Qualified Domestic Relations
Order” (“QDRO”) as defined in §414(p) of the Code.

 

  (1) The Administrator is authorized to adopt such procedural and substantive
rules and to take such procedural and substantive actions as the Administrator
may deem necessary or advisable to provide for the payment of amounts from the
Plan to an Alternate Payee as provided in a QDRO. Such rules and actions shall
be consistent with the principal purposes of the Plan.

 

- Page 18 -



--------------------------------------------------------------------------------

  (2) Under no circumstances may the Administrator accept an order as a QDRO
following a Participant’s death.

 

  (3) An Alternate Payee may not establish an account in the Plan. All amounts
taken from a Participant’s Account, as provided in a QDRO, must be distributed
as soon as possible following the acceptance of an order as a QDRO.

 

6.02 Beneficiary Designation

 

  (a) The Participant shall have the right, at any time and from time to time,
to designate any person(s) as Beneficiary. The designation of a Beneficiary
shall be effective on the date it is received by the Administrator, provided the
Participant is alive on such date.

 

  (b) Each time a Participant submits a new Beneficiary designation form to the
Administrator, such designation shall cancel all prior designations.

 

  (c) In the case of a Participant who does not have a valid Beneficiary
designation on file at the time of his/her death, or in the case the designated
Beneficiary predeceases the Participant, the entire balance in the Participant’s
Account shall be paid as soon as possible to the Participant’s estate.

 

  (d) Any Beneficiary designation with respect to a Participant in effect under
the Prior Plan, shall remain in effect under this Plan, until a new Beneficiary
designation form is filed in accordance with this Section 6.02.

 

6.03 Limited Right to Assets of the Company

 

     The Benefits paid under the Plan shall be paid from the general funds of
the Company, and the Participants and any Beneficiary shall be no more than
unsecured general creditors of the Company with no special or prior right to any
assets of the Company for payment of any obligations hereunder.

 

6.04 Protective Provisions

 

     The Participant or Beneficiary shall cooperate with the Administrator by
furnishing any and all information requested by the Administrator in order to
facilitate the payment of benefits hereunder. If a Participant refuses to
cooperate, he/she may be deemed ineligible to receive a distribution and/or
ineligible to continue to actively participate in the Plan.

 

- Page 19 -



--------------------------------------------------------------------------------

6.05 Withholding

 

     The Participant or Beneficiary shall make appropriate arrangements with the
Administrator for satisfaction of any federal, state or local income tax
withholding requirements and Social Security or other employee tax requirements
applicable to the payment of benefits under the Plan. If no other arrangements
are made, the Administrator may provide for such withholding and tax payments by
any means he deems appropriate, in his sole discretion.

 

6.06 Forfeiture Provision

 

  (a) In the event the Company becomes aware that a Participant is engaged or
employed as a business owner, employee, or consultant in any activity which is
in competition with any line of business of the Corporation, or has engaged in
any activity otherwise determined to be detrimental to the Company, the
Administrative Subcommittee may apply any diminution or forfeiture of benefits,
which is specifically approved by the Administrative Subcommittee.

 

       For purposes of this Section 6.06, the Administrative Subcommittee shall
consist of the senior human resources officer of the Company, PPG’s Director of
Payroll and Benefits, and a representative of the Law Department, as appointed
by the PPG’s General Counsel, or, if not so appointed, PPG’s General Counsel.
The Administrative Subcommittee shall report all of its activities to the
Committee.

 

  (b) LTIP and Executive Officers’ LTIP

 

       A Participant may forfeit any or all deferrals of Payments to which the
Participant is entitled under the terms of the LTIP or Executive Officers’ LTIP
held in his/her Account if the Committee determines that such forfeiture shall
occur in accordance with Section 4.04 of the LTIP or Executive Officers’ LTIP,
as applicable.

 

SECTION VII - ADMINISTRATION & CLAIMS

 

7.01 Administration

 

  (a) The Administrator shall administer the Plan and interpret, construe and
apply its provisions in accordance with its terms. The Administrator shall have
the complete authority to:

 

  (1) Determine eligibility for benefits;

 

  (2) Construe the terms of the Plan; and

 

  (3) Control and manage the operation of the Plan.

 

- Page 20 -



--------------------------------------------------------------------------------

  (b) The Administrator shall have the authority to establish rules for the
administration and interpretation of the Plan and the transaction of its
business. The determination of the Administrator as to any disputed question
shall be conclusive.

 

  (c) The Administrator may employ counsel and other agents and may procure such
clerical, accounting and other services as the Administrator may require in
carrying out the provisions of the Plan.

 

  (d) The Administrator shall not receive any compensation from the Plan for his
services.

 

  (e) The Company shall indemnify and save harmless the Administrator against
all expenses and liabilities arising out of the Administrator’s service as such,
excepting only expenses and liabilities arising from the Administrator’s own
gross negligence or willful misconduct, as determined by the Committee.

 

7.02 Claims

 

  (a) General

 

       Every person receiving or claiming benefits under the Plan shall be
conclusively presumed to be mentally and physically competent and of age. If the
Administrator determines that such person is mentally or physically incompetent
or is a minor, payment shall be made to the legally appointed guardian,
conservator, or other person who has been appointed by a court of competent
jurisdiction to care for the estate of such person, provided that proper proof
of such appointment is furnished in a form and manner suitable to the
Administrator. Any payment made under the provisions of this Section 7.02(a)
shall be a complete discharge of any liability therefore under the Plan. The
Administrator shall not be required to see to the proper application of any such
payment.

 

  (b) Non-Disability Claims

 

       Except as provided in Section 7.02(c) below, all claims for benefits
under the Plan shall be submitted to, and within 90 days thereafter decided by,
in writing, the person designated by the Company (the “Claims Reviewer”) acting
directly or through such employees of the Company as the Claims Reviewer shall
designate. If the Claims Reviewer determines that an extension of time for
processing the claim is required, the Claims Reviewer may extend the date by
which a decision is required to 180 days after the claim is submitted provided
that the Claims Reviewer provides

 

- Page 21 -



--------------------------------------------------------------------------------

       written notice of the extension to the claimant prior to the termination
of the initial 90-day period, including the special circumstances requiring an
extension of time and the date by which the Claims Reviewer expects to render a
decision.

 

  (c) Disability Claims

 

       All claims for benefits under the Plan that are based upon the
Participant’s Disability (each a “Disability Claim”) shall be submitted to, and
within 45 days thereafter decided in writing by, the Claims Reviewer acting
directly or through such employees of the Company as the Claims Reviewer shall
designate. If the Claims Reviewer determines that an extension of time for
processing the Disability Claim is required, the Claims Reviewer may extend the
date by which a decision is required to 75 days after the Disability Claim is
submitted, provided that the Claims Reviewer provides written notice of the
extension to the claimant prior to the termination of the initial 45-day period,
including the special circumstances requiring an extension of time and the date
by which the Claims Reviewer expects to render a decision. If the Claims
Reviewer determines that, due to matters beyond the control of the Plan, a
decision on a Disability Claim cannot be rendered within 75 days after the
Disability Claim is submitted, the Claims Reviewer may extend the date by which
a decision is required to 105 days after the Disability Claim is filed, provided
that the Claims Reviewer notifies the claimant, prior to expiration of the
75-day period, of the circumstances requiring the extension and the date as of
which the Plan expects to render a decision. In the case of any extension of the
45-day or 75-day review period, the notice of extension shall specifically
explain the standards on which entitlement to a benefit is based, the unresolved
issues that prevent a decision on the Disability Claim, and the additional
information needed to resolve those issues, and the claimant shall be afforded
at least 45 days within which to provide the specified information.

 

  (d) Information Provided Upon Denial of Claim (Including Disability Claims)

 

       Written notice of the decision on each claim (including any Disability
Claim) shall be furnished reasonably promptly to the claimant. If the claim is
wholly or partially denied, such written notice shall set forth (i) the specific
reason or reasons for the denial, (ii) reference to the specific Plan provisions
on which the denial is based, (iii) a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary, (iv) a description of the
Plan’s review procedures and the time limits applicable to such procedures,
including a statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA, as amended, following the denial of a claim on review,
(v) in the case of a denial of a

 

- Page 22 -



--------------------------------------------------------------------------------

       Disability Claim, if an internal rule, guideline, protocol, or other
criterion was relied upon in making the adverse determination, either the
specific rule, guideline, protocol, or other similar criterion or a statement
that such a rule, guideline, protocol, or other similar criterion was relied
upon in denying the claim and that a copy of such rule, guideline, protocol, or
other criterion will be provided free of charge to the claimant upon request.

 

  (e) Review of Denial of Non-Disability Claim

 

       Except as provided in Section 7.02(f) below, a claimant may request a
review by the Claims Reviewer of a decision denying a claim in writing within 60
days following receipt of the denial. All such reviews shall be decided in
writing by the Claims Reviewer within 60 days after receipt of the request for
review. If the Claims Reviewer determines that an extension of time for
processing the review is required, the Claims Reviewer may extend the date by
which a decision is required to 120 days after the request for review is
submitted provided that the Claims Reviewer provides written notice of the
extension to the claimant prior to the termination of the initial 60-day period,
including the special circumstances requiring an extension of time and the date
by which the Claims Reviewer expects to render a decision.

 

  (f) Review of Denial of Disability Claim

 

       A claimant may request a review by the person designated by the Company
as responsible for reviews of denied Disability Claims, which such person shall
be neither the Claims Reviewer nor a person subordinate to the Claims Reviewer
(the “Disability Appeals Reviewer”) of a decision denying a Disability Claim in
writing within 180 days following receipt of the denial. All such reviews shall
be decided in writing by the Disability Appeals Reviewer within 45 days after
receipt of the request for review. If the Disability Appeals Reviewer determines
that an extension of time for processing the review is required, the Disability
Appeals Reviewer may extend the date by which a decision is required to 90 days
after the request for review is submitted provided that the Disability Appeals
Reviewer provides written notice of the extension to the claimant prior to the
termination of the initial 45-day period, including the special circumstances
requiring an extension of time and the date by which the Disability Appeals
Reviewer expects to render a decision. If the Disability Appeals Reviewer cannot
reach a decision about a claimant’s request for review because the claimant has
not submitted information requested by the Disability Appeals Reviewer, the
45-day period (or 45-day extension if applicable) shall be tolled until the date
on which the claimant responds to the request for additional information. The
Disability Appeals Reviewer may delegate its duty to review denied Disability
Claims hereunder

 

- Page 23 -



--------------------------------------------------------------------------------

       provided that the person or entity to whom such duty is delegated shall
not be the Claims Reviewer or a subordinate of the Claims Reviewer. Any review
of a denied Disability Claim hereunder shall be without deference to the Claims
Reviewer’s denial of the Disability Claim.

 

  (g) Review Procedures for All Claims

 

       In connection with a review of a denied claim for benefits (including a
Disability Claim), a claimant shall (i) have the opportunity to submit written
comments, documents, records, and other information relating to the claim for
benefits, and (ii) be provided, upon request and free of charge, reasonable
access to, and copies of all documents, records, and other information relevant
to the claimant’s claim for benefits. The review of a denied claim shall take
into account all comments, documents, records, and other information submitted
by the claimant related to the claim, without regard to whether such information
was submitted or considered in the initial review of the claim. If a claim is
denied upon review, the written notice of the denial shall specify (i) the
specific reason or reasons for the denial, (ii) reference to the specific Plan
provisions upon which the denial is based, and (iii) a statement that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the claimant’s claim for benefits.

 

  (h) Additional Review Procedures for Disability Claims

 

       If the denial of a Disability Claim upon review is based in whole or in
part on a medical judgment the Disability Appeals Reviewer or its delegate shall
consult with a health care professional who has appropriate training and
experience in the field of medicine involved in the medical judgment. Such
professional shall be an individual who is neither an individual who was
consulted in connection with the initial denial of the Disability Claim nor the
subordinate of any such individual. The Disability Appeals Reviewer or its
delegate shall provide for the identification of medical or vocational experts
whose advice was obtained on behalf of the Plan in connection with a denied
Disability Claim without regard as to whether the advice was relied upon in
making the benefit determination. If an internal rule, guideline or protocol, or
other similar criterion was relied upon in denying a Disability Claim upon
review, the notice denying such claim upon review shall set forth either the
specific rule, guideline, protocol, or other similar criterion, or a statement
that such rule, guideline, protocol, or other criterion was relied upon in
denying the claim and that a copy of the rule, guideline, protocol, or other
similar criterion will be provided free of charge to the claimant upon request.
Any notice denying a Disability Claim upon review shall contain the following
statement: “You and your plan may have other voluntary alternative dispute

 

- Page 24 -



--------------------------------------------------------------------------------

       resolution options, such as mediation. One way to find out what may be
available is to contact your local U.S. Department of Labor Office and your
State insurance regulatory agency.”

 

  (i) Authorized Representative

 

       The claimant may have an authorized representative to act on the
claimant’s behalf in pursuing a benefit claim or appeal of the denial of the
benefit. In order for a representative to be recognized as acting on behalf of
the claimant, the claimant must provide in writing to the Administrator the
name, address and phone number of his authorized representative and a statement
that the representative is authorized to act in his behalf concerning his claim
for benefit, and if applicable, an appeal of the denial of the benefit.

 

SECTION VIII - AMENDMENT AND TERMINATION

 

8.01 Amendment of the Plan

 

     Except as provided in Section X, the Board or the Committee may amend the
Plan, in whole or in part, at any time; however, no such amendment may decrease
the amount of benefit currently accrued in Participants’ Accounts.

 

     Except as provided in Section X, the Administrator shall have the authority
to adopt amendments to the Plan, in whole or in part, at any time, necessary for
the implementation and/or administration of the Plan, which will not result in a
material change to the Plan. Moreover, no such amendment by the Administrator
may increase or decrease the amount of benefit currently accrued in
Participants’ Accounts.

 

8.02 Plan Freeze

 

     The Committee may freeze the Plan at any time. Upon a plan freeze pursuant
to this Section 8.02, no further deferrals of Salary, Awards, Payments under the
LTIP or the Executive Officers’ LTIP or Omnibus Plan Stock Awards under the
Omnibus Plan shall be permitted.

 

8.03 Premature Income Inclusion

 

     In the event the Administrator determines that amounts deferred under the
Plan are includable in income pursuant to Section 409A of the Code,
distributions shall be made to Participants, as determined by the Administrator
up to an amount not to exceed the amount included the Participant’s income under
Section 409A of the Code. The determination of the Administrator under this
Section 8.03 shall be binding and conclusive.

 

- Page 25 -



--------------------------------------------------------------------------------

8.04 Termination

 

     Except as provided in Section X, the Committee may, in its discretion,
terminate the Plan under any one of the following circumstances:

 

  (a) At any time, provided that all nonqualified deferred compensation
arrangements sponsored by the Company and any company required to be aggregated
with the Company under Section 414(b) and (c) of the Code that are treated,
together with the Plan, as one arrangement under Section 409A of the Code,
provided that (i) no payments other than payments that would be payable under
the terms of the Plan and such other arrangements if the termination had not
occurred are made within 12 months of the termination of the Plan and such other
arrangements, (ii) all such payments are made within 24 months of the
termination of the Plan and such other arrangements, (iii) neither the Company
nor any company required to be aggregated with the Company under Section 414(b)
or (c) of the Code adopts a new arrangement that would, with the Plan or any
such other terminated arrangement, be treated as a single arrangement under
Section 409A of the Code, at any time within five years following the date of
termination of the Plan and such other arrangements.

 

  (b) At any time during the period beginning 30 days preceding and ending 12
months following a change in control event (as that term is defined in Proposed
Treasury Regulation Section 1.409A-2(g)(4)(i) (or any successor regulation),
provided that (i) all substantially similar arrangements sponsored by the
Company and any company required to be aggregated with the Company under
Sections 414(b) or (c) of the Code are terminated and (ii) all participants
under the Plan and such other arrangements are required to receive all amounts
of compensation deferred under the Plan and such other arrangements within 12
months of the date of termination of the Plan and such other arrangements.

 

  (c) At any time within 12 months of a dissolution of the Company taxed under
Section 331 of the Code, or with the approval of a bankruptcy court pursuant to
11 U.S.C. Section 503(b)(1)(A), provided that the amounts deferred under the
Plan are included in Participants’ gross incomes in the latest of (i) the
calendar year in which the termination occurs, or (ii) the first calendar year
in which the payment is administratively practicable.

 

- Page 26 -



--------------------------------------------------------------------------------

SECTION IX - MISCELLANEOUS

 

9.01 Successors of the Company

 

     The rights and obligations of the Company under the Plan shall inure to the
benefit of, and shall be binding upon, the successors and assigns of the
Company.

 

9.02 ERISA Plan

 

     The Plan is intended to be an unfunded plan maintained primarily to provide
deferred compensation benefits for “a select group of management or highly
compensated employees” within the meaning of Sections 201, 301 and 401 of ERISA
and therefore to be exempt from Parts 2, 3 and 4 of Title I of ERISA.

 

9.03 Trust

 

     The Company shall be responsible for the payment of all benefits under the
Plan. Except as otherwise required by Section X, the Company, at its discretion,
may establish one or more grantor trusts for the purpose of providing for
payment of benefits under the Plan. Such trust(s) may be irrevocable, but the
assets thereof shall be subject to the claims of the Company’s creditors.
Benefits paid to the Participant from any such trust shall be considered paid by
the Company for purposes of meeting the obligations of the Company under the
Plan.

 

9.04 Employment Not Guaranteed

 

     Nothing contained in the Plan nor any action taken hereunder shall be
construed as a contract of employment or as giving any Participant any right to
continued employment with the Corporation.

 

9.05 Gender, Singular and Plural

 

     All pronouns and variations thereof shall be deemed to refer to the
masculine, feminine, or neuter, as the identity of the person(s) requires. As
the context may require, the singular may be read as the plural and the plural
as the singular.

 

9.06 Headings

 

     The headings of the Sections, subsections and paragraphs of the Plan are
for convenience only and shall not control or affect the meaning or construction
of any of its provisions.

 

- Page 27 -



--------------------------------------------------------------------------------

9.07 Validity

 

     If any provision of the Plan is held invalid, void or unenforceable, the
same shall not affect, in any respect, the validity of any other provision(s) of
the Plan.

 

9.08 Waiver of Breach

 

     The waiver by the Company of any breach of any provision of the Plan by a
Participant or Beneficiary shall not operate or be construed as a waiver of any
subsequent breach.

 

9.09 Applicable Law

 

     Where applicable, the Plan is intended to conform and be governed by ERISA.
In any case where ERISA does not apply, the Plan shall be governed and construed
in accordance with the laws of the Commonwealth of Pennsylvania.

 

9.10 Notice

 

     Any notice required or permitted to be given to the Administrator under the
Plan shall be sufficient if in writing and either hand-delivered, or sent by
first class mail to the principal office of the Company at One PPG Place,
Pittsburgh, PA 15272, directed to the attention of the Administrator. Such
notice shall be deemed given as of the date of delivery.

 

9.11 409A Compliance

 

     The plan is intended to comply with the requirements applicable to
nonqualified deferred compensation plans under Section 409A of the Code.
Notwithstanding any other provision of this plan, the Plan shall be interpreted
and administered in accordance with the requirements of Section 409A of the
Code.

 

9.12 Adjustments Upon Changes in Capitalization

 

     In the event of any change in the number of outstanding shares of the
Company’s voting common stock by reason of any stock dividend, stock split or
similar change, a corresponding change shall be made in the number Stock Account
Shares held in each Participant’s Account. In the event of any change in the
outstanding shares of the Company’s voting common stock, or in the number
thereof, by reason of any merger, consolidation, combination, sale of assets,
exchange of shares, recapitalization, reorganization, spin-off or similar
change, the Board of Directors or the Committee may make such changes in the
Stock Account Shares held in each Participant’s Account as the Board or the
Committee may deem to be equitable. No such change, without the consent of a
Participant, may adversely affect the rights of such Participant with respect to
Stock Account

 

- Page 28 -



--------------------------------------------------------------------------------

     Shares held immediately prior to any such change, and any such change shall
be final, conclusive and binding on all persons, including the Company and the
Participants.

 

SECTION X - CHANGE IN CONTROL

 

10.01 Payments to a Trustee

 

     Upon, or in reasonable anticipation of, a Change in Control, as defined in
Section 10.02 below, the senior human resources officer and the senior finance
officer, or either of them or their successor, shall cause an amount, as they
deem appropriate, to be paid to a rabbi trust on such terms as they shall deem
appropriate. Such amount shall be paid in cash and shall be sufficient, at a
minimum, to equal to all deferred amounts credited to the Investment Accounts,
and the PPG Stock Account. Amounts in the PPG Stock Account shall be converted
to cash on the basis of the fair market value of PPG Stock on the date of the
occurrence of the Change in Control, or, if higher, within 30 days of such date.
Amounts in the Investment Accounts shall be converted to cash on the basis of
the fair market value of the appropriate Investment Account on the date of the
occurrence of the Change in Control, or, if higher, within 30 days of such date.

 

10.02 Definition: Change in Control

 

     “Change in Control” means, and shall be deemed to have occurred upon the
occurrence of, any one of the following events:

 

  (a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either
(i) the then issued and outstanding shares of the Company’s voting common stock
(“Outstanding Common Stock”) or (ii) the combined voting power of all
outstanding voting securities of the Company entitled to vote generally in the
election of directors to the Board of Directors of the Company (“Outstanding
Voting Securities”); provided that, for purposes of this subsection (a), the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company; (ii) any acquisition by the Company;
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company; or
(iv) any acquisition by any corporation pursuant to a transaction which complies
with clauses (i), (ii) and (iii) of paragraph (c) of this Section 10.02.

 

  (b) Individuals who, as of February 16, 2006 (the “Reference Date”),
constitute the Board of Directors of the Company (the “Incumbent Board”)

 

- Page 29 -



--------------------------------------------------------------------------------

       cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
Reference Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Incumbent Board; or

 

  (c) Approval by the shareholders of the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination:

 

  (i) All or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Common Stock and Outstanding
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 60% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Common Stock and Outstanding Voting Securities,
as the case may be;

 

  (ii) No Person (excluding any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination; and

 

  (iii) At least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action taken by the Incumbent Board approving such Business Combination; or

 

- Page 30 -



--------------------------------------------------------------------------------

  (d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company; or

 

  (e) A majority of the Incumbent Board otherwise determines that a Change in
Control shall have occurred.

 

10.03 Plan Provisions

 

     Following a Change in Control, the Plan may not be amended and may not be
terminated. Upon a Change in Control, in accordance with Section 10.01, the Plan
Document then in existence (“Controlling Plan”) shall be provided to the
Trustee. The Controlling Plan shall govern all amounts transferred and remain in
effect until the Trustee has paid all such amounts to Participants and/or
Beneficiaries.

 

- Page 31 -